DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant has amended the claim on 03 MARCH 2022 to further define the invention.  The amendment has been filed under AFCP 2.0.  Current pending claims are Claims 1-9 and 25-34.
Response to Amendment
Applicant’s arguments, see REMARKS, filed 03 MARCH 2022, with respect to the claim objections and the 112(b) rejections have been fully considered and are persuasive.  The claim objections and the 112(b) rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In the REMARKS filed on 03 MARCH 2022, Applicant has amended Claim 1 to further define the device to function as a storage device and as a mixing device.   While some features of an apparatus inherently have the characteristic how its functionality, the applied reference to KIANI only teaches the device to be used as a storage device, not a mixing device.  In KIANI, reagent is pulled into the system and pulled back through a second aperture from the chamber and therefore does not act both as a storage and mixing device.  Applicant has proved that the prior art does not possess the characteristic of the newly amended portion of the claim. 
In addition, in independent Claim 25, the newly added limitation required a central axis of the first aperture is parallel to at least a portion of the gas-liquid interface or the vacuum-liquid interface; and the first aperture and the second aperture are located on the same side of the device.  
Claims 1-9 and 25-34 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797